       Case: 1:18-cv-02424-SO Doc #: 12 Filed: 11/01/18 1 of 6. PageID #: 141




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DENNIS GLENDENNING,                           )   CASE NO. 1:18-cv-02424
                                              )
                      Plaintiff,              )   JUDGE SOLOMON OLIVER, JR.
                                              )
-vs-                                          )   DEFENDANT THE CLEVELAND
                                              )   ANIMAL PROTECTIVE LEAGUE’S
CLEVELAND ANIMAL PROTECTIVE                   )   MOTION TO CONTINUE (OR CANCEL)
LEAGUE, et al.,                               )   THE PRELIMINARY INJUNCTION
                                              )   HEARING
                     Defendants.              )
                                              )

       Now comes Defendant the Cleveland Animal Protective League, by and through counsel,

and respectfully moves this Court to continue (or cancel) the preliminary injunction hearing

currently scheduled for November 7, 2018 at 1:30 p.m. The reasons for this request are explained

more fully in a Memorandum in Support, attached hereto and incorporated herein by reference.

                                            Respectfully submitted,

                                            /s/ Thomas W. Wright
                                            THOMAS W. WRIGHT (0017529)
                                            MATTHEW P. BARINGER (0082694)
                                            DAVIS & YOUNG
                                            29010 Chardon Road
                                            Willoughby Hills, OH 44092
                                            Ph: (216) 348-1700
                                            Fax: (216) 621-0602
                                            E-mail: twright@davisyoung.com
                                                     mbaringer@davisyoung.com
                                            Attorneys for Defendant Cleveland Animal
                                            Protective League
          Case: 1:18-cv-02424-SO Doc #: 12 Filed: 11/01/18 2 of 6. PageID #: 142



                                 MEMORANDUM IN SUPPORT

    I.        INTRODUCTION

           On October 26, 2018, the Court denied the Motion for Temporary Restraining Order filed

by Plaintiff Dennis Glendenning (“Glendenning”). The Court then scheduled a hearing on

Glendenning’s request for a preliminary injunction for November 7, 2018 at 1:30 p.m. For the

reasons discussed below, Defendant the Cleveland Animal Protective League (the “Cleveland

APL”) moves the Court to continue this hearing or, in the alternative, to cancel the hearing in its

entirety.

    II.       BACKGROUND

           Having already ruled on Glendenning’s Motion for a TRO, the Court is well-aware of the

allegations in the Glendenning Complaint. In addition, prior to filing this Motion to Continue, the

Cleveland APL filed a Motion to Stay that outlines these allegations in detail. In order not to be

repetitive, the Cleveland APL will not reiterate these allegations herein. Any facts necessary for

the Court to decide the present motion will be identified when necessary.

    III.      DISCUSSION

           The Cleveland APL requests a continuance of the November 7, 2018 preliminary hearing

for two reasons. Each of these reasons is explained below.

           A. The Court should continue the preliminary injunction hearing because the
              Cleveland APL’s President and CEO has preplanned, work-related travel plans
              that will not permit her to attend the November 7, 2018 hearing.

           The Cleveland APL’s first reason for requesting a continuance is that its President and

CEO, Sharon Harvey, will be out-of-town on November 7, 2018. In particular, Ms. Harvey has a

long-scheduled trip to Kansas City planned for November 6-10, 2018. The purpose of this trip is

two-fold. First, Ms. Harvey is scheduled to attend and participate in a symposium on November
      Case: 1:18-cv-02424-SO Doc #: 12 Filed: 11/01/18 3 of 6. PageID #: 143



7, 2018 to discuss important issues concerning animal welfare. Second, Ms. Harvey is on the

board of directors for an organization dedicated to advocating for animal welfare. The board of

directors are holding a board meeting after the symposium.          The organization’s national

conference is then being held from November 8-10, 2018. Therefore, Ms. Harvey is scheduled to

be in Kansas City from November 6-10, 2018 and will be unable to attend the November 7, 2018

preliminary injunction hearing.

       While the Cleveland APL will be represented by counsel should the preliminary injunction

hearing proceed, this matter is of the utmost importance to the Cleveland APL. Any time there

are allegations that the Cleveland APL has done something that is against the best interest of an

animal—no matter how untrue—the Cleveland APL makes such allegations its top priority. As

the President and CEO, Ms. Harvey is the leader of the Cleveland APL and this is her primary

concern. Therefore, she is very interested in attending the preliminary injunction hearing, but

cannot attend due to her pre-scheduled prior commitments.

       In summary, should this Court proceed with a preliminary induction hearing, the Cleveland

APL requests a short continuance of the current November 7, 2018 hearing so that its President

and CEO may be present at the hearing to advise and potentially testify in this important case.

The Cleveland APL submits that a short continuance, perhaps only until the week of November 12,

2018, will not unduly prejudice any parties.

       B. The Court should continue or cancel the November 7, 2018 preliminary
          injunction hearing because granting injunctive relief would essentially require
          this Court to stay the criminal proceedings against Glendenning.

       On October 31, 2018, the Cleveland APL filed a comprehensive Motion to Stay arguing

that, under 28 U.S.C. § 2283, Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971),

and Caroline’s Kids Pet Rescue v. Lake Humane Society, 1:17-cv-00297, 2017 WL 3976209 (N.D.
      Case: 1:18-cv-02424-SO Doc #: 12 Filed: 11/01/18 4 of 6. PageID #: 144



Ohio Sept. 11, 2017), this Court should stay this matter pending resolution of the 25-count

criminal complaint pending against Glendenning in Parma Municipal Court. The Cleveland APL

incorporates by reference the arguments in that motion herein. In short, under the authorities

cited therein, the Younger doctrine requires (or at least strongly encourages) this Court to refrain

from enjoining the pending criminal charges against Glendenning.

       Besides the public policy reasons for staying this case pursuant to Younger, there are also

practical concerns.   For example, this Court has set a preliminary injunction hearing for

November 7, 2018. It will be Glendenning’s burden during this hearing to establish that he is

entitled to injunctive relief. However, because Glendenning is facing criminal prosecution, he

certainly would be within his rights to assert his right against self-incrimination. Therefore,

unless he has a robust case beyond his own testimony, it will be almost impossible for him to meet

his burden of proof unless he waives his right against self-incrimination.

       Another concern for this Court should be the rights of the Cleveland APL, the entity

entrusted under Ohio law to pursue criminal charges against Glendenning. Glendenning, in his

criminal prosecution, will be entitled to a full range of discovery from the Cleveland APL, the

State of Ohio, and any other prosecuting authorities. However, to require the Cleveland APL to

present this information at a preliminary hearing in less than a week would provide Glendenning

with a preview of the criminal case against him. While the Cleveland APL has no problem

presenting such evidence, the interests of comity and federalism should discourage a criminal

defendant from obtaining such evidence outside of the state criminal rules and procedures.
        Case: 1:18-cv-02424-SO Doc #: 12 Filed: 11/01/18 5 of 6. PageID #: 145



   IV.      CONCLUSION

         For the above reasons, Defendant the Cleveland APL respectfully requests this Court issue

an order to continue (or cancel) the preliminary injunction hearing scheduled for November 7,

2018.

                                               Respectfully submitted,

                                               /s/ Thomas W. Wright
                                               THOMAS W. WRIGHT (0017529)
                                               MATTHEW P. BARINGER (0082694)
                                               Attorneys for Defendant Cleveland Animal
                                               Protective League




             CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 7.1(f)

         I certify that this case has not been assigned to a track and that this memorandum adheres to

the page limitation for standard unassigned cases set forth in Local Rule 7.1(f) of the United States

District Court for the Northern District of Ohio.


                                               /s/ Thomas W. Wright
                                               THOMAS W. WRIGHT (0017529)
                                               MATTHEW P. BARINGER (0082694)
                                               Attorneys for Defendant Cleveland Animal
                                               Protective League
       Case: 1:18-cv-02424-SO Doc #: 12 Filed: 11/01/18 6 of 6. PageID #: 146



                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 1, 2018 a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.


                                               /s/ Thomas W. Wright
                                               THOMAS W. WRIGHT (0017529)
                                               MATTHEW P. BARINGER (0082694)
                                               Attorneys for Defendant Cleveland Animal
                                               Protective League
